DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
An amendment, filed 6/19/2020, is acknowledged.  Claims 1 and 11 are amended, Claims 7 and 10 are canceled; Claim 12 is newly added.  No new matter is added.  Claims 1-6, 9, and 11-12 are currently pending, Claims 9 and 11 are withdrawn.
The rejection of Claim 7 under 35 U.S.C. 112(b) is withdrawn in view of Applicant’s amendments to the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (US 2014/0338798)(previously cited) in view of Wang et al. (CN103215516A)(cited on IDS)(US 2016/0017449 is cited as an English Translation)(previously cited).
With respect to Claim 1, Thomas teaches a hot-rolled quenching and partitioning (Q&P) steel, with a composition in weight% as follows (para. 22, 33-34, 51; Table 1):

Claim 1
Thomas
C
0.2-0.3
0.15-0.40
Si
1.0-2.0
0-2 total of Si and Al 
Mn
1.5-2.5
1.5-4.0
P
≤ 0.015
-
S
≤ 0.005
-
Al
0.5-1.0
0-2 total of Si and Al
N
≤ 0.006
-
Nb
0.02-0.06
0-0.05
Ti
≤ 0.03
Optional addition, examples including 0.01
O
≤ 0.003
-
Fe
Balance with impurities
Balance with impurities


Compositional ranges, including the claimed ranges of P, S, N, Ti, and O, include zero and are therefore interpreted as optional elements.  Thus, Thomas is deemed to teach a steel with compositional ranges overlapping each of the claimed compositional ranges, however, the reference is silent as to a Ti/N ratio.  
Wang teaches a Q&P steel with a composition substantially overlapping that of Thomas and the instant claims, and exhibiting tensile strength and yield strength substantially similar to those of Thomas 
Thus, both Thomas and Wang are drawn to Q&P steels including utilities of high tensile strength and good plasticity/ductility and comprising microstructures including a residual austenite phase. (see  Thomas, para. 1, 3).  It would have been obvious to one of ordinary skill in the art to modify the steel of Thomas to include Ti: to 0.008-0.12 wt%, N: ≤ 0.004 wt%, and Ti/N ≤ 3.42, as taught by Wang, in order to obtain a steel with refined residual austenite grains without cracking.  
Furthermore, it would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping compositional ranges.  Overlapping ranges, in particular, where the ranges of a claimed composition overlap with the ranges disclosed in the prior art, have been held sufficient to establish a prima facie case of obviousness.  MPEP § 2144.05.
In addition, Thomas teaches a number of specific examples with ultimate tensile strengths exceeding 1300 MPa and having corresponding yield strengths of greater than 600 MPa and yield ratios of ≤ 0.5. (see Table 7).  Thomas further teaches that the tensile strength and yield strength of the steel may be controlled by adjusting the composition and the processing parameters, including heat treatment temperature, quenching temperature, and partitioning time and temperature. (see, e.g., Table 7; para. 55-56).  Accordingly, it would have been obvious to one of ordinary skill in the art to tailor the processing of the steel of Thomas to obtain properties including a tensile strength of 1300 MPa or more, yield strength of 600 MPa or more, and a yield ratio of ≤ 0.5, from the overlapping ranges taught by Thomas, in order to obtain a steel with high strength and good formability (see abstract).  MPEP § 2144.05.

Wang teaches controlling the Q&P processing to obtain a microstructure comprising, by volume fraction, 10-20% proeutectoid ferrite, 5-10% residual austenite, and a balance of martensite, overlapping the instantly claimed ranges. (para. 23-31).  Wang teaches controlling the processing to obtain a sufficient amount of proeutectoid ferrite in order to obtain a low yield strength, resulting in a steel with both high tensile strength and plasticity.  (para. 1-2, 7, 33).  Furthermore, Wang teaches a steel drawn to a low yield ratio. (para. 40)
It would have been obvious to one of ordinary skill in the art to modify the steel of Wang to form a steel with a microstructure comprising, by volume fraction, 10-20% proeutectoid ferrite, 5-10% residual austenite, and a balance of martensite, as taught by Wang, in order to obtain a steel with high strength and plasticity.  In particular, it would have been obvious to one of ordinary skill in the art to incorporate a content of proeutectoid ferrite in the steel of Thomas, as taught by Wang, in order to lower the yield strength and improve the plasticity of the steel.  Moreover, as Wang is drawn to a steel with a low yield ratio, it would have been obvious to minimize the yield ratio of the steel, including selecting a yield ratio of < 0.5, as taught by Thomas, with the three-phase microstructure, taught by Wang, in order to improve the plasticity of the steel.  Finally, it would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping compositional microstructural ranges.  Overlapping ranges, in particular, where the ranges of a claimed composition overlap with the ranges disclosed in the prior art, have been held sufficient to establish a prima facie case of obviousness.  MPEP § 2144.05.

With respect to Claim 12, Thomas teaches a number of specific examples with elongation exceeding 10% in addition to ultimate tensile strengths exceeding 1300 MPa and having corresponding yield strengths of greater than 600 MPa and yield ratios of ≤ 0.5. (see Table 7).  It would have been obvious to one of ordinary skill in the art to select a steel from the teachings of Thomas in view of Wang with an elongation of 10% or more, from the overlapping ranges taught by Thomas. MPEP § 2144.05.

Response to Arguments
Applicant's arguments filed 6/19/2020 have been fully considered but they are not persuasive.
Applicant argues that prior art Thomas is drawn to a two-phase structure of martensite and austenite and avoids transforming austenite to ferrite and other non-martensitic phases, and therefore fails to teach the instantly claimed microstructure.  This argument is not found persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As in the original Claim 7, from which the amended Claim 1 incorporates the limitations drawn to microstructure, Thomas is combined with prior art Wang.  Additionally, the passage of Thomas recited by Applicant (Para. 3) is not interpreted to limit the reference to a two-phase structure.  The passage reads in full, “The present steel is produced using a composition and a modified HDG process that together produces a resulting microstructure consisting of generally martensite and austenite (among other constituents).” (Thomas, para. 3). Thus, Thomas clearly indicates that the phrase 
Applicant argues that prior art Wang teaches a three-phase microstructure, as instantly claimed, however, it teaches a yield ratio in excess of 0.5.  Applicant concludes that one of ordinary skill in the art would not have been motivated to combine Thomas and Wang to achieve a yield ratio of ≤ 0.5 and the three-phase microstructure of proeutectoid ferrite, martensite, and austenite.  (Remarks, p. 11).  These arguments have been fully considered but are not found persuasive.
Thomas teaches a number of specific examples with ultimate tensile strengths exceeding 1300 MPa and having corresponding yield strengths of greater than 600 MPa and yield ratios of ≤ 0.5. (see Table 7).  Wang teaches controlling a Q&P steel to comprise, by volume fraction, 10-20% proeutectoid ferrite, 5-10% residual austenite, and a balance of martensite, overlapping the instantly claimed ranges. (para. 23-31).  Wang specifically teaches a steel drawn to a low yield ratio and teaches the addition of proeutectoid ferrite lowers yield strength. (para. 40)
It would have been obvious to one of ordinary skill in the art to modify the steel of Wang to form a steel with a microstructure comprising, by volume fraction, 10-20% proeutectoid ferrite, 5-10% residual austenite, and a balance of martensite, as taught by Wang, in order to obtain a steel with high strength and plasticity.  In particular, it would have been obvious to one of ordinary skill in the art to incorporate a content of proeutectoid ferrite in the steel of Thomas, as taught by Wang, in order to lower the yield strength and improve the plasticity of the steel.  
Moreover, as Wang is drawn to a steel with a low yield ratio, it would have been obvious to minimize the yield ratio of the steel, including selecting a yield ratio of < 0.5, as taught by Thomas, with the three-phase microstructure, taught by Wang, in order to improve the plasticity of the steel.  Thus, one of ordinary skill in the art would have been motivated to combine the teachings of Thomas and .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361.  The examiner can normally be reached on Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN A HEVEY/               Primary Examiner, Art Unit 1735